Appellant contests the award of death benefits on the ground that claimant is not decedent’s widow, since her purported ceremonial marriage to him was entered into during the lifetime of her former husband, without the permission of the court or pursuant to any other modification of the judgment of divorce granted against her and in favor of the former husband about seven years before. The supposed remarriage was void at the time (Domestic Relations Law, § 6, subd. 1; § 8) but, shortly after filing her claim in this case, claimant obtained an order of the court modifying the judgment of divorce so as to grant her permission, nunc pro time as of a date shortly before the purported remarriage, to marry any person. The board found the purported ceremonial remarriage valid on, the basis of the court’s order and held that it was therefore unnecessary to consider proof of an alleged common-law marriage in Florida. The court was without jurisdiction to grant the nunc pro tune order (Merrick v. Merrick, 266 N. Y. 120) which is, therefore, open to the collateral attack here made. Decision reversed, with costs to appellant against the Workmen’s Compensation Board, and case remitted. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.